124 F.3d 211
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Abiodun Henri LAGOYE, Plaintiff-Appellant,v.Rupf E. WARREN;  William Shinn;  Laderta;  J. Endert;  Dr.Hognes;  Contra Costa County, Defendants-Appellees.
No. 96-16961.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 8, 1997.**Decided Sept. 12, 1997.

Appeal from the United States District Court for the Northern District of California, No. CV-94-00451-SBA;  Saundra B. Armstrong, District Judge, Presiding
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Abiodun Lagoye, formerly a prisoner in a Contra Costa County facility and currently a federal prisoner, appeals the district court's summary judgment in favor of prison officials in Lagoye's 42 U.S.C. § 1983 action alleging that Contra Costa prison officials were deliberately indifferent to his medical needs in their treatment of his injured ankle.  For the reasons stated in the district court's order granting defendants' motion for summary judgment, we affirm.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3